Citation Nr: 1211099	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO. 09-02 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

1. Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February June 1964 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. In the August 2008 rating decision, the RO granted service connection for PTSD and assigned a noncompensable rating, effective June 29, 2007. 

During the pendency of the appeal, in a January 2009 rating decision, the RO increased the evaluation to 10 percent, effective June 29, 2007. Because higher ratings are available for this disorder, and because a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for an increased rating for PTSD, as reflected on the title page, remains on appeal. See AB v. Brown, 6 Vet.App. 35, 38 (1993).

During the course of the increased rating appeal for PTSD, the Veteran submitted evidence of unemployability due to his service-connected PTSD. See January 2009 Form 9, Appeal to the Board; May 2008 VA Medical Center mental health consultation; July 2008 VA PTSD examination report. A request for TDIU was reasonably raised. See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability). See also Mayhue v. Shinseki, 24 Vet.App. 273, 280-282 (2011); Norris v. West, 12 Vet.App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001). Therefore, the issue of entitlement to a TDIU has been added to the present appeal.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1. The Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, and mild memory loss.
 
2. At no time during the pendency of the Veteran's claim for a higher initial rating for PTSD has he experienced occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

3. Based in part on the findings in the present decision, the Veteran is service connected for PTSD, evaluated as 30 percent disabling. He has no other service-connected disabilities. 

4. The combined service-connected disability rating does not meet the schedular percentage criteria for TDIU.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 30 percent, but no more, for PTSD are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2011).

2. The criteria for entitlement to TDIU are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through a notice letters dated in July 2007, which informed the Veteran of all required elements for service connection and how VA determines disability ratings and assigns effective dates. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App. 384 (1993). The RO has obtained the Veteran's service treatment records and VA treatment records. Additionally, the Veteran was provided with VA PTSD examinations in May 2008 and January 2011.

With respect to VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The most recent VA examination was provided in January 2011. The examination report is based on review of the claims file, taking a relevant history from the Veteran, and clinical evaluation of the Veteran. 

With resolution of the benefit of the doubt in the Veteran's favor, in particular as to the reported findings of the January 2011 VA examiner assessment and a previous treatment report, the Board will in part grant the appeal. The examination report is adequate; the information provided by the VA examiner is supported by a thorough history, fully reasoned explanations and clinical findings and, as will be discussed at length below. However, when viewed in the context of ongoing records of treatment and the Veteran's statements, the evidence in whole is sufficient to determine that a rating of 30 percent is warranted but that the criteria for the next higher rating of 50 percent are not met or approximated. A new examination is not required as the examiner's opinions are well-supported and the Veteran has not described a worsening in the severity of his PTSD symptoms.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Essentially, all available evidence necessary to substantiate the claim and reach an accurate ratings determination has been obtained. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet.App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet.App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).


When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Carpenter v. Brown, 8 Vet.App. 240, 242 (1995); see also Richard v. Brown, 9 Vet.App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities. GAF scores from 81 to 90 represent absent or minimal symptoms. GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational or school functioning. GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute). A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent rating for PTSD is assigned where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or where symptoms are controlled by continuous medication. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating for PTSD will be assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss. Id.

A 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

During a May 2008 VA mental disorders examination, the Veteran acknowledged a depressed mood a majority of the time, diminished interest or pleasure in activities, and fatigue or loss of energy. He reported he slept approximately 8 hours per night. He denied appetite or weight changes; feelings of worthlessness, guilt, or hopelessness; trouble concentrating or making decisions; obsessive or ritualistic behavior; delusions or hallucinations; and any current or past recurrent thoughts of death; suicidal ideation; and homicidal ideation. He indicated that he drank "quite a bit" in the late 1980's and had problems with employment. He related that he stopped drinking heavily 11 to 12 years previously, and he currently consumed 2 bottles of beer per month. He also reported that he had a history of verbal confrontations.

The Veteran noted occasional moments of intense anxiety when he woke during the night. He reported that he worried about his health and whether he had enough money to take care of himself. However, he reported playing golf with friends and socializing once per week with friends and family. The Veteran reported that he had a difficult time getting motivated to complete daily activities, but he denied any "serious trouble." He maintained personal care and noted that he shaved twice per week, which was less frequently than usual. The Veteran reported he had low tolerance for other people and he avoided situations in which he may become irritated. He indicated that he had been retired since 1989 and he had wanted to "take some time off." He noted that he "did not like the pressure of being responsible for anyone, concern about hiring, firing and keeping everyone happy." He said he intended to take a break from working, but he was never motivated to return and "it became too late to get back in the game." The Veteran related that he had a very hard time being responsible for others in his professional life, especially firing others. He also felt a great responsibility for whether a project was going right. The examiner noted the Veteran "seemed to be burdened by this sense of responsibility to the degree that it became very stressful for him and [he] needed a break [which] turned into retirement."

Mental status examination revealed the Veteran was alert, oriented in all spheres, pleasant, and cooperative. The examiner noted the Veteran maintained good eye contact initially, but avoided contacted when he talked about difficult topics. His speech was normal and clear; his thought process was goal-directed; and his thought content was without evident or reported auditory hallucinations, visual hallucinations, suicidal ideation, or homicidal ideation. The Veteran exhibited no inappropriate behavior and he responded to questions in a logical manner. He maintained adequate personal hygiene and other basic activities of daily living. He exhibited no gross memory or concentration impairment. Judgment appeared to be adequate. Affect was even and appropriate. 

The Veteran acknowledged nightmares, intrusive memories, intense psychological distress at exposure to cues, physiological reactivity on exposure to cues, and survivor guilt. He also reported avoidance symptoms, a marked or diminished interest or participation in significant activities, hypervigilance, and an exaggerated startle response. 

The examining psychologist noted the Veteran's symptoms had a "significant" impact on his social and occupational functioning. A GAF score of 65 was assigned.

During a May 2008 VA mental health consultation, the Veteran denied a history of inpatient psychiatric admissions for psychiatric issues. He presented as disheveled and "sedated," which the Veteran attributed to a high dosage of blood pressure medication. He related that he felt depressed and anxious due to concern over his blood pressure, but he had not felt depressed in awhile previously. He had a flat affective expression and blunted response. The examiner noted the Veteran appeared irritated. The Veteran was able to make eye contact, but he did not maintain his gaze when questioned about his Vietnam experiences. His speech was organized, but not completely goal-directed. The Veteran acknowledged nightmares and reported that he woke from sleep frequently feeling anxious. He also indicated that he had intrusive memories and survivor guilt. He related avoidance symptoms, a markedly diminished interest or participation in significant activities, and a restricted range of affect. He noted that he no longer enjoyed hunting and he was unable to express his enjoyment while playing golf. 

The Veteran reported he was hypervigilant and he had an exaggerated startle response in reaction to loud, sudden noises, or unfamiliar sounds. He stated that when he entered crowds, he was "always looking for a way to get out of there." He denied current active plans or suicidal or homicidal intent. The examining social worker noted the Veteran's symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning. The examiner indicated the Veteran had not worked for 20 years. He reported he wanted to take some time off due to the pressure of being responsible for other employees, but he never went back to work. 

The examining social worker provided:

PTSD symptom severity is likely to vacillate with fluctuations in the severity of psychosocial stressors, particularly those evoking feelings of helplessness and hopelessness. [The] Veteran may be struggling with increased symptomatology due to his blood pressure being 'out of control' and having on-going (sic) worry about his physical health. [The] Veteran was very reluctant to discuss his experiences in Vietnam and the symptoms he has experienced since with this writer. A Provisional PTSD diagnosis is given by this clinician due to [the] Veteran's reluctance to provide personal accounts of trauma and current functioning. Much of this writer's consult was completed by reviewing [the] record from [the VA examination] from [May 2008]. However, it is apparent that [the] Veteran has experienced much difficulty in areas of life functioning such as maintaining employment, alcoholism, and maintaining intimate relationships since returning from Vietnam, which leads this clinician to conclude that an on-going (sic) mental health disorder has been present for some time.

A GAF score of 55 was assigned. The Veteran denied further VA PTSD Clinical Team (PCT) services despite the social worker's recommendation for further psychiatric treatment, including medication and therapy.

In a January 2009 statement, the Veteran reported he had extreme difficulty maintaining employment and social relationships. He indicated that he was unable to maintain employment since 1989 and he was terminated from three jobs due to his inability to get along with his supervisors. He related that he was unable to maintain a marital relationship and he was divorced twice. He attributed the divorces to his sleep disorders and sporadic behavior which scared his ex-wives. He also noted that he had not been in another relationship for approximately 20 years. He indicated that a VA clinician recommended that he receive psychiatric care, individual psychotherapy, and symptom management for his PTSD. He also noted that he had difficulty motivating himself to complete tasks and he had a decreased memory. He denied any intention to hurt himself or others.

During a January 2011 VA PTSD examination, the Veteran reported he had no psychiatric hospitalizations since his last examination in May 2008. He indicated that he was unemployed since 1989. His last full-time employment was as an insurance broker for nearly 15 years. He reported that several times during his 15 year history as an insurance broker, he was questioned about his alcohol consumption by management because "they thought maybe I had been drinking a little too much" on the job. The Veteran stated that drinking alcohol at lunch was part of the insurance culture and that "this is the way [we] did business." He admitted that he "probably" had presented to work with a hangover occasionally during his employment. He indicated that he was terminated in 1989 when his company was purchased by another company. He reported he had difficulty with the new management despite his adequate relationships with his former management. He noted that he "got into a pretty good shouting match" one day with one of the new managers and two days later his employment was terminated.

The Veteran's previous occupational history included employment as an insurance agent for a small brokerage firm, as a financial analyst, and working various small jobs in the construction field. He stated that his employment as an insurance agent was terminated after two years because the owner of the company had previously agreed to give him a percentage of the company but had second thoughts. He denied any conflicts or difficulty getting along with the owner, but he felt he was terminated because the owner "wanted to do it his way." His employment as a financial analyst was terminated after two years because he as "caught up in a corporate cutback." He reported his work performance was "good" and that he was consistently awarded raises. He denied difficulty getting along with supervisors on his job. The Veteran related that his employment in the construction field lasted approximately five years. He stated he had no occupational problems during his intermittent construction jobs. 

The examiner noted that the Veteran's statements differed from the conclusions reached during his May 2008 VA examination and from the Veteran's January 2009 statement. When questioned about the discrepancies, the examiner noted the Veteran was generally unable to "adequately explain the discrepancy." The Veteran noted that there may have been a "personality clash" with a supervisor from one of his periods of employment in which he previously denied experiencing any problems. The Veteran reported that he thought he could no longer work because he did not want "to be told what to do... all that structure... If I was working for somebody and they told me to do something, I'm sure I'd do it... there are certain times that other people are in control and they tell you to do something and you do it... I just don't know if now I want any structure of any kind or the responsibility of 'you have to do this, or you have to do that'..." The examining psychologist opined that the Veteran's overall occupational functioning appeared to be mildly impaired.

As to marital and family relationships, the Veteran reported he was not in a relationship and he had no interest in romantic relationships. He maintained daily telephone communication with one of his six siblings and he reported no more than yearly contact with his other siblings. The examiner opined the Veteran appeared to be moderately impaired with respect to marital and family relationships.

The Veteran reported he had reduced contact with his friends from weekly to bimonthly. He indicated that he spent most of his time alone at home. He noted that he no longer golfed on a weekly basis and he had golfed no more than once per month. He reported he stayed home, watched television, and occasionally used the computer. The examiner noted an increased impairment in social functioning since the last VA examination and opined the Veteran was mildly to moderately impaired.

Mental status examination revealed the Veteran was alert and oriented to person, place, and time. He was cooperative and maintained good eye contact. His speech was normal and clear. His thought process was goal-directed and his though content was without auditory hallucinations, visual hallucinations, suicidal ideation, or homicidal ideation. His mood was slightly nervous and he demonstrated an appropriate affective expression. The Veteran reported he recently slammed his hand on a table when he became frustrated, but, otherwise, he had little problem managing angry impulses. He presented with adequate hygiene and he was neatly clothed and groomed. He noted that he maintained adequate household cleanliness and characterized his house as "presentable." 

The Veteran reported subjective memory complaints, including difficulty recalling names, but he attributed it to normal age-related decline. The examiner noted the Veteran's memory appeared to be adequate. The Veteran denied subjective concentration complaints and obsessive or ritualistic behavior. He reported occasional depression with depressed mood, decreased interest in activities, social withdrawal, and fatigue or loss of energy. The examiner noted some mild depression during the evaluation. The Veteran denied symptoms of anxiety and panic attacks; however, the examiner noted the Veteran demonstrated some anxiety symptoms during the evaluation. The Veteran acknowledged sleep impairment and reported he had two to three nighttime awakenings most nights of the week. He slept three to four hours at a time and he generally averaged eight hours of broken sleep per night. The examiner noted mild sleep impairment.

Of particular note, the examining psychologist opined that there was little medical evidence to support the Veteran's claimed inability to maintain employment due to PTSD. She estimated his symptoms were "no more than mildly (to occasionally moderately) impairing." She noted the Veteran's statements varied from statements provided in the past, and she reported he was unable to provide a reasonable explanation for the differences. The examiner stated, "The medical evidence supports overall mild PTSD symptoms that would not severely impact his ability to work; thus, there is little medical basis for corroborating [the V]eteran's work history and more medical basis for discounting the credibility or reliability of [the V]eteran's self-reported work history." She further opined that the Veteran had "no appreciable decreased work efficiency and/or periods of inability to perform occupational tasks." A GAF score of 63 was assigned and the examiner noted the assigned GAF score was based on the Veteran's mild depression and anxiety, withdrawal from friends, reduced involvement in previously enjoyable activities, daytime fatigue or loss of energy, sleep disturbance, reexperiencing of trauma, hyperarousal, and avoidance of trauma-related stimuli.

In a December 2010 statement, the Veteran reported he was not treated for his PTSD. 

The evidence indicates that the Veteran warrants a 30 percent rating, but no higher, for his service-connected PTSD. A 30 percent rating, is warranted where the Veteran demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss. 38 C.F.R. § 4.130, Diagnostic Code 9411.

To warrant a 50 percent rating, the evidence must demonstrate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

Reviewing the evidence of record, the Veteran's PTSD symptoms more closely approximate the criteria for a 30 percent evaluation for the entirety of the appeals period. As to work, the Veteran reported that he was unemployed since 1989. He attributed his unemployment to an inability to get along with his supervisors in a January 2009 statement. However, during the January 2011 VA examination, he denied difficulty with his supervisors, with the exception of his termination from his insurance brokerage position. He indicated that he "got into a pretty good shouting match" with one of his managers and was terminated two days later. The January 2011 VA examiner opined that the Veteran's PTSD symptoms caused mild impairment with his occupational functioning. She further opined that there was little medical evidence to support his claimed inability to maintain employment due to PTSD. She noted the Veteran's statements during the examination were inconsistent with his previous statements in the claims file, and she indicated the Veteran was unable to provide an explanation for the differences. She concluded that the medical evidence supported overall mild PTSD symptoms that would not severely impact his ability to work and found there was a medical basis to discount the reliability of the Veteran's self-reported work history.

The May 2008 VA examiner noted that the Veteran had a history of verbal confrontations and the Veteran seemed to be burdened by a responsibility for others in his professional life which became very stressful for him and caused him to take a "break" from employment; however, he never returned from work. During a May 2008 VA mental health consultation, a VA social worker opined that it was "apparent that [the] Veteran has experienced much difficulty in areas of life functioning such as maintaining employment..." 

Although the January 2011 VA examiner opined that the Veteran had "no appreciable decreased work efficiency and/or periods of inability to perform occupational tasks," the evidence suggests that the Veteran has been unable to perform occupational tasks due to his PTSD symptoms.

As to social impairment, the Veteran maintained social contact with his friends throughout the appellate period. The Veteran also indicated that he maintained contact with a sibling with daily telephone conversations and he visited his other five siblings once per year. The Veteran has not maintained an intimate relationship in 20 years and he previously divorced twice. 

The record clearly demonstrates some occupational and social impairment, although the evidence suggests he generally functions satisfactorily, with routine behavior, self-care, and normal conversation. On examination, the Veteran demonstrated evidence of a depressed mood, some anxiety, sleep impairment with nightmares and two to three nightly awakenings, and subjective complaints of mild memory loss, such as forgetting names. 38 C.F.R. § 4.130, Diagnostic Code 9411. Affording the Veteran the benefit of the doubt, to this extent, the appeal for an initial evaluation in excess of 10 percent is granted and a 30 percent evaluation will be assigned. See 38 U.S.C.A. § 5107(b).

However, at no time during the appeal period has the Veteran shown symptoms warranting a 50 percent evaluation. He has continuously shown appropriate affect and his speech content has not been abnormal at any time. He has consistently denied experiencing panic attacks. Further, his judgment and insight are not affected by his PTSD. 

His most severe GAF score was 55, indicating moderate symptoms. See May 2008 VA mental health consultation. However, during his VA PTSD examinations in May 2008 and January 201, he was assigned GAF scores of 63 and 65, indicating some mild symptoms. Although GAF scores are one of the medical findings employed in a rating determination, the score assigned does not determine the disability rating VA assigns. See Massey v. Brown, 7 Vet.App. 204, 207 (1994). 

The preponderance of the evidence is against a finding that a 50 percent evaluation is appropriate and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet.App. at 54-56. The Veteran has not met the requirements for a higher rating in excess of 30 percent at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet.App. at 125-26. 

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet.App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The manifestations of the Veteran's PTSD, including occupational impairment, sleep disturbance, depressed mood, interference with family relations, and subjective complaints of mild memory impairment, are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders. No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

TDIU

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009). If the Veteran or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id. 

The Veteran contends that he is unable to secure or follow substantially gainful employment due to his service-connected PTSD. He reported that he was unemployed since 1989. He was reportedly terminated after experiencing difficulty with new management. He noted that he was involved in an argument with one of his new managers and he was terminated two days later. 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1). Total disability may or may not be permanent. Id. Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet.App. 361 (1993). 

The Board has granted an increased rating for PTSD to 30 percent. The Veteran has no other service-connected disabilities. Because his PTSD is not rated at 60 percent or more, he does not meet the schedular percentage criteria for TDIU. 38 C.F.R. §§ 4.16(a), 4.25. Therefore, the schedular percentage criteria for TDIU are not met. 38 C.F.R. § 4.16(a). 


ORDER

Entitlement to an initial evaluation of 30 percent for PTSD is granted.

Entitlement to TDIU is denied.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


